

114 S3135 IS: Taking Responsibility Using Secured Technologies Act of 2016
U.S. Senate
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3135IN THE SENATE OF THE UNITED STATESJuly 6, 2016Mr. Gardner (for himself, Mr. Cornyn, Mrs. Capito, Mr. Scott, Mr. Risch, Mr. Roberts, Mr. Heller, Ms. Ayotte, Mr. Barrasso, Mr. Perdue, and Mr. Isakson) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo prohibit any officer or employee of the Federal Government who has exercised extreme
			 carelessness in the handling of classified information from being granted
			 or retaining a security clearance.
	
 1.Short titleThis Act may be cited as the Taking Responsibility Using Secured Technologies Act of 2016. 2.Findings; sense of Congress (a)FindingsCongress finds the following:
				(1)
 On July 5, 2016, the Director of the Federal Bureau of Investigation (in this section referred to as the FBI), James B. Comey, made a statement relating to the investigation into the use of a personal e-mail system by Hillary Clinton during the period that she was Secretary of State.
 (2)The FBI found evidence that Secretary Clinton and her colleagues were extremely careless in handling very sensitive, highly classified information.
 (3)The FBI also found that any reasonable individual in the position of Secretary Clinton, or in the position of the Federal employees with whom Secretary Clinton was corresponding about these matters, should have known that using an unclassified system was inappropriate when conducting classified conversations.
 (4)Because of the conduct of Secretary Clinton and her colleagues, the FBI concluded that it is possible that hostile actors gained access to the e-mail account of Secretary Clinton.
 (5)In similar circumstances, other individuals who engaged in this kind of activity would often face adverse consequences, including security or administrative sanctions.
 (6)Presidential candidates typically receive classified briefings even if the candidates lack the requisite security clearance.
 (b)Sense of CongressIt is the sense of Congress that— (1)Secretary Clinton should—
 (A)have any security clearance that she holds revoked; and (B)be denied access to classified information unless and until she earns the legal right to such access; and
 (2)colleagues of Secretary Clinton who demonstrated extreme carelessness in their handling of classified information should no longer have access to that information.
				3.Security clearances with respect to individuals who have mishandled classified information
 (a)Granting of clearancesNo officer or employee of the Federal Government who has exercised extreme carelessness in the handling of classified information may be granted a security clearance.
 (b)Revocation of clearancesThe security clearance of any officer or employee of the Federal Government who has exercised extreme carelessness in the handling of classified information shall be revoked.
 4.Definition of gross negligenceSection 793(f) of title 18, United States Code, is amended— (1)by inserting (1) after (f);
 (2)by striking (1) through and inserting (A) through; (3)by striking (2) having and inserting (B) having; and
 (4)by adding at the end the following:  (2)In this subsection, the term gross negligence includes extreme or reckless carelessness..